   8:20-cr-00120-BCB-SMB Doc # 41 Filed: 07/16/20 Page 1 of 1 - Page ID # 77




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:20CR120

        vs.
                                                                           ORDER
NORA GILDA GUEVARA TIRANA,

                        Defendant.



       This matter is before the court on Defendant's Motion to Extend Deadline to File Pretrial
Motions [40]. For good cause shown, I find that the motion should be granted. Defendant will be
given an approximate 14-day extension. Pretrial Motions shall be filed by July 30, 2020.
       IT IS ORDERED:
       1.      Defendant's Motion to Extend Deadline to File Pretrial Motions [40] is granted.
Pretrial motions shall be filed on or before July 30, 2020.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between July 16, 2020 and July 30, 2020, shall be deemed
excludable time in any computation of time under the requirement of the Speedy Trial Act for the
reason defendant's counsel required additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to
grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


       Dated this 16th day of January, 2020.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
